Citation Nr: 1104450	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  10-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
postoperative lysis of adhesion of peritoneum.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1948 to March 
1956 and from May 1956 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in May 2009 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi.

The Veteran requested a hearing before a Veterans Law Judge via 
video-conference on his July 2010 VA Form 9.  Such hearing was 
initially scheduled for September 2010 and then rescheduled to 
December 2010.  However, the Veteran failed to appear and has not 
explained his absence or requested to reschedule his hearing.  
Therefore, the Board deems his hearing request withdrawn.  38 
C.F.R. 
§§ 20.702(d), 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

During the entire appeal period, the Veteran's postoperative 
lysis of adhesion of peritoneum has been manifested by abdominal 
pain, constipation, and a well-healed scar, without obstruction 
or adhesions, or symptoms more nearly approximating moderately 
severe or severe symptomatology.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
postoperative lysis of adhesion of peritoneum are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.114, Diagnostic Code 7301 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, an April 2009 
letter, sent prior to the initial unfavorable AOJ decision issued 
in May 2009 advised the Veteran of the evidence and information 
necessary to substantiate his increased rating claim as well as 
his and VA's respective responsibilities in obtaining such 
evidence and information.  Additionally, such letter informed him 
of the information and evidence necessary to establish an 
effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, VA and private treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  Additionally, he was afforded a VA 
examination in April 2009 in order to assess the current nature 
and severity of his postoperative lysis of adhesion of 
peritoneum.  Such examination addresses all of the manifestations 
of the Veteran's disability and, therefore, the Board finds that 
such is adequate to decide the claim.  Moreover, neither the 
Veteran nor his representative have argued that such examination 
is inadequate for rating purposes.   Additionally, the report of 
this most recent examination, along with the Veteran's treatment 
records also of record, provides the information needed to 
determine whether the current rating is appropriate.  38 C.F.R. 
§§ 3.327, 4.2.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, held that, in determining the present level of 
disability, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of a staged rating would be necessary. The 
relevant temporal focus for adjudicating the level of disability 
of an increased rating claim is from one year before the claim 
was filed until VA makes a final decision on the claim.  Hart, 
supra. 

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, this 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, and the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's postoperative lysis of adhesion of peritoneum is 
currently rated at 10 percent disabling under Diagnostic Code 
(DC) 7301, which governs the evaluation of adhesions of the 
peritoneum.  

Under DC 7301, a noncompensable rating is warranted for mild 
symptoms.  A 10 percent rating is warranted for moderate 
symptoms, including pulling pain on attempting to work or 
aggravated by movements of the body, or occasional episodes of 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent rating is 
warranted for moderately severe symptoms, including partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 percent 
rating is warranted for severe symptoms, including definite 
partial obstruction shown by x- ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  A note to the criteria 
provides that ratings for adhesions will be considered when there 
is history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114.

Words such as "mild," "moderate," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue including the overall severity of the 
disability.  Instead, all evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The Veteran's claim for an increased rating was received on March 
30, 2009.  His VA treatment records during the appeal period 
document his treatment for complaints generally relating to 
constipation and abdominal pain.  His medical history includes 
1948 and 1961 surgeries for small bowel obstructions.

In April 2009, the Veteran was treated in the emergency room for 
his complaints of sudden abdominal pain, followed by nausea and 
vomiting.  The discharge summary indicates that during his 
hospitalization, he did not exhibit any new signs or symptoms 
and, by the afternoon, was feeling well.  Laboratory data 
revealed a slightly elevated serum bilirubin, which had been 
elevated for a long time.  Other laboratory tests were normal or 
slightly abnormal.  The final diagnosis was abdominal pain, 
resolved, etiology undetermined with suspected bladder spasm; and 
chronic urinary retention with indwelling Foley catheter 
secondary to prostatic hypertrophy.  

However, an addendum to that discharge summary indicates the 
Veteran's discharge was subsequently canceled due to his 
complaints of symptoms.  His pain, although not completely 
resolved, was vastly improved from when he was admitted.  He had 
no subsequent nausea or vomiting and was now having flatus and 
bowel movements and tolerating a regular diet.  An upper GI with 
small bowel follow through procedure was performed, but the 
etiology of his pain was still unknown.  He was to resume his 
medications and take Colace and Dulcolax for constipation.  

The April 2009 small bowel series report indicates the Veteran 
complained of abdominal pain, but without objective findings.  
Given his previous history of mechanical intestinal obstruction, 
there was a need to determine the presence or absence of a normal 
gastrointestinal transit.  The Veteran was given 60 ml of thick 
barium.  The survey film of the abdomen showed air-filled loops 
of the small and large bowel, but no transition point.  Barium 
flowed into the small bowel, but was still within the jejunum at 
12 hours.  The impression was delayed transit through the small 
bowel, but no transition point could be defined.

The April 2009 CT report indicates the small bowel and colon were 
normal caliber.  There were fluid-filled normal caliber loops of 
the distal small bowel.   A comparison study indicates there was 
a focal nondilated loop of small bowel in the left mid-abdomen 
with air-fluid levels.  The remainder of the bowel was normal.  
There was no free air.  A calcification in the left upper 
quadrant was noted as probably vascular.  The impression was that 
the findings are consistent with a mild focal ileus in the left 
abdomen.

The April 2009 VA examination report indicates that, although the 
small bowel series provides an impression of delayed transit 
through the small bowel, this was most likely not related to 
bowel obstruction.  The discharge summary indicates the abdominal 
cramps were most likely related to urinary obstruction (bladder 
problems), which the examiner noted was an entirely different 
entity and not related to adhesions or the gut.  It was further 
observed that the Veteran remained asymptomatic regarding 
adhesions of the peritoneum and had no further bowel obstructions 
since 1961.  At 78 years old, he has constipation issues, but the 
cough syrup that he takes could also cause slow transit time 
through the gut.  There were no adhesions or reference to 
adhesions as an etiology.  He had no nausea, vomiting, or 
hematemesis at that time.  He had no diarrhea, but had 
constipation.  There was no discomfort, distention, or melena.  

An August 2009 VA gastroenterology consultation indicates the 
Veteran complained of abdominal pain, but without objective 
findings.  The provisional diagnosis was small bowel adhesions.  
His history of mechanical intestinal obstructions was noted and 
there was a need to determine the presence or absence of normal 
gastrointestinal transit.  The modified bowel series was 
performed using 60 mL of thick barium.  The survey film of the 
abdomen showed air-filled loops of small and large bowel, but no 
transition point.  Barium flowed into the small bowel, but was 
still within the jejunum at 12 hours.  The impression was delayed 
transit through the small bowel, but no transition point could be 
defined.  The Veteran had been constipated for a long time and 
had been using laxatives and a stool softener.  He felt he was 
not moving his bowels as naturally as he should.  He had never 
had daily bowel movements.  His major problem was the inability 
to evacuate.  He did not get bloated or distended.  He would feel 
the urge to have a bowel movement but would be unable to do so.  
The examiner reviewed the January 2009 imaging report and 
provided an impression of chronic constipation with tenesmus-like 
feeling.  It was noted that the Veteran did not have many 
symptoms and responded well to an increase in fiber intake in his 
diet.  He was advised to increase his fiber intake.

A subsequent August 2009 VA gastroenterology consultation note 
indicates the Veteran complained of pain radiating back from his 
penis to his rectum, without scrotal involvement.  He denied 
abdominal pain and stated his bowel habits had changed such that 
he could have movements more freely and were better than usual.  
His constipation was less than it had been in 10 years.

The Board finds that, although the Veteran has experienced 
abdominal pain, constipation, and delayed transit through his 
small bowel, his postoperative lysis of adhesion of peritoneum is 
not manifested by moderately severe or severe symptoms.  
Specifically, a 30 percent rating requires moderately severe 
symptoms such as partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  In the instant case, while the Veteran was 
given a provisional diagnosis of small bowel adhesions in August 
2009 and had delayed transit through the small bowel, no 
transition point was defined.  Moreover, the April 2009 VA 
examiner determined that such was most likely not related to 
bowel obstruction, but rather urinary obstruction, which was an 
entirely different entity and not related to adhesions or the 
gut.  Additionally, he observed that the Veteran was asymptomatic 
regarding adhesions of the peritoneum and had no bowel 
obstructions since 1961.  Moreover, there is no evidence of 
severe symptoms such as definite partial obstruction shown by x- 
ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with drainage.  
Therefore, the Board finds that the Veteran is not entitled to a 
rating in excess of 10 percent under DC 7301.

The Board observes that the April 2009 VA examiner noted a well-
healed scar in the right lower quadrant of the Veteran's abdomen.  
It was noted that such did not adhere to underlying tissue, was 
not painful, and there was no functional limitation related to 
the scar.  Therefore, as such is asymptomatic, the Board finds 
that a separate disability rating for the Veteran's abdominal 
scar is not warranted.

Therefore, as the Veteran's postoperative lysis of adhesion of 
peritoneum is manifested by abdominal pain, constipation, and a 
well-healed scar, without obstruction or adhesions, or symptoms 
more nearly approximating moderately severe or severe 
symptomatology, the Board finds that a rating in excess of 10 
percent is not warranted.  The Board has considered whether 
staged ratings under Hart, supra, are appropriate for such 
disability; however, the Board finds that his symptomatology has 
been stable throughout the appeal period.  Therefore, assigning 
staged ratings for postoperative lysis of adhesion of peritoneum 
is not warranted.

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected postoperative 
lysis of adhesion of peritoneum with the established criteria 
found in the rating schedule.  The Board finds that the Veteran's 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated.  There are no additional symptoms 
of his postoperative lysis of adhesion of peritoneum that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  Moreover, 
to the extent that the Veteran's postoperative lysis of adhesion 
of peritoneum may interfere with his employability, such 
interference is addressed by the schedular rating criteria.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Board finds that a claim for a TDIU was not expressly raised by 
the Veteran or reasonably raised by the record.  In this regard, 
the Board observes that the record reflects that the Veteran 
retired in 2002 and the Veteran has not argued, nor does the 
evidence suggest, that his postoperative lysis of adhesion of 
peritoneum interferes with his employability.  Consequently, as 
the Board has determined that a claim for TDIU has not been 
raised by the Veteran or the evidence of record, no further 
consideration of such is necessary. 

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for a rating in excess of 10 
percent for postoperative lysis of adhesion of peritoneum.  In 
denying an increased rating, the Board finds the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.
 


ORDER

A disability rating in excess of 10 percent for postoperative 
lysis of adhesion of peritoneum is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


